DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2020 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 9/1/2020.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 7-8, 10-11 & 14 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Garito et al. (4,657,016, previously cited) in view of Gardella (2,042,985, previously cited).
Concerning claim 1, as illustrated in Fig. 12B, Garito et al. disclose a removable tip for use with an electrosurgical tool (electrocaptation forceps 91 and adaptor 90 for use with handpiece 115; Col. 8, ll. 26-29), the removable tip comprising: 
a first tip member having a proximal end and a distal end; a second tip member having a proximal end and a distal end; (pair of pincers 102 have tips 103 and coupled proximal ends of electrically conductive tubes 98 thereby forming a wish bone-type construction; Col. 8-9, ll. 55-2, shadowed area shown in Fig. 12B below)

    PNG
    media_image1.png
    581
    941
    media_image1.png
    Greyscale

the first and second tip members movable between a closed position where the distal end of the first tip member and the distal end of the second tip member are proximate one another, and an open position where the distal end of the first tip member and the distal end of the second tip member are separated by a distance from one another (tips 103 can be pressed into contact with one another; Col. 8-9, ll. 55-2),
a housing, wherein the proximal most ends of the first and second tip members are directly coupled within the housing (proximal ends, as electrically conductive tubes 98, are directly coupled at junction 103 within unit of adaptor 90/cylindrical base 101, taking to be a housing; Col. 8-9, ll. 55-2); and 
an insertion member coupled with the proximal ends of the first and second tip members within the housing of the actuator and extending from within the housing, the insertion member for inserting the removable tip within an opening in an electrosurgical tool (pin 97 is coupled to proximal ends of metal tubes 98 at junction 103 within adaptor 90/cylindrical base 101 and extends proximally from within adaptor 90/cylindrical base 101 to connect to handpiece 115; Co. 8, ll. 39-54).
Garito et al. fail to disclose an actuator coupled to the first tip member and the second tip member that includes the housing, the actuator for moving the first and second tip members between the closed and open positions.  However, Gardella discloses medical tweezer device comprising first and second tip members (11, 12) having distal ends (1, 2) and proximal ends directly coupled at (3) in a wish bone-type configuration within a housing (5, 8) and an actuator (15, 5, 8), the actuator (15, 5, 8) comprising the housing (5, 8) and for moving the first and second tip members (12, 12) between the closed and open positions.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of 
Concerning claim 3, Garito et al. disclose the housing (90, 101) positioned at least partially over the insertion member (97) (Col. 8, ll. 39-54; Fig. 12B).
Concerning claim 4, Gardella further disclose the actuator (15, 5, 8) including a switch (15) configured to move linearly upon pressure applied by a finger or thumb and move the first and second tip members (1, 2) between the closed and open positions (Fig. 1-4).  
Concerning claim 7, Garito et al. disclose the first and second tip members comprise at least one electrically conductive surface (Col. 8-9, ll. 39-54). 
Concerning claim 8, as illustrated in Fig. 12B, Garito discloses a removable tip for use with an electrosurgical tool (electrocaptation forceps 91 and adaptor 90 for use with handpiece 115; Col. 8, ll. 26-29), the removable tip comprising:
a housing (cylindrical base 101 and adaptor 90, when connected are a unit; Col. 8-9, ll. 39-54);
a tip extending from within the housing, the tip including at least a first tip member having a proximal end and a distal end, and a second tip member having a proximal end and a distal end; (pair of pincers 102 have tips 103 and coupled , wherein the proximal ends of the first and second tip members are directly coupled within the housing (proximal ends, as electrically conductive tubes 98, are directly coupled within unit of adaptor 90, cylindrical base 101; Col. 8-9, ll. 55-2);

    PNG
    media_image1.png
    581
    941
    media_image1.png
    Greyscale

the first and second tip members movable between a closed position where the distal end of the first tip member and the distal end of the second tip member are proximate one another, and an open position where the distal end of the first tip member and the distal end of the second tip member are separated by a distance from one another (tips 103 can be pressed into contact with one another; Col. 8-9, ll. 55-2); and 
an insertion member coupled with the proximal ends of the first and second tip members, the insertion member for inserting the removable tip within an opening in the electrosurgical tool (pin 97 is coupled to proximal ends of metal tubes 98 at junction 103 within adaptor 90/cylindrical base 101 and extends proximally from within adaptor 90/cylindrical base 101 to connect to handpiece 115; Co. 8, ll. 39-54).

Claim 10 is rejected upon the same rationale as applied to claim 3. 
Claim 11 is rejected upon the same rationale as applied to claim 4. 
Claim 14 is rejected upon the same rationale as applied to claim 7. 

Claim(s) 1, 3-8, 11-14 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Garito et al. (4,657,016, previously cited) in view of Batchelor et al. (2016/0051273, previously cited). 
Concerning claim 1, as illustrated in Fig. 12B, Garito et al. disclose a removable tip for use with an electrosurgical tool (electrocaptation forceps 91 and adaptor 90 for use with handpiece 115; Col. 8, ll. 26-29), the removable tip comprising: 
a first tip member having a proximal end and a distal end; a second tip member having a proximal end and a distal end; (pair of pincers 102 have tips 103 and coupled proximal ends of electrically conductive tubes 98 thereby forming a wish bone-type construction; Col. 8-9, ll. 55-2, shadowed area shown in Fig. 12B below)

    PNG
    media_image1.png
    581
    941
    media_image1.png
    Greyscale

the first and second tip members movable between a closed position where the distal end of the first tip member and the distal end of the second tip member are proximate one another, and an open position where the distal end of the first tip member and the distal end of the second tip member are separated by a distance from one another (tips 103 can be pressed into contact with one another; Col. 8-9, ll. 55-2),
a housing, wherein the proximal most ends of the first and second tip members are directly coupled within the housing (proximal ends, as electrically ; and 
an insertion member coupled with the proximal ends of the first and second tip members within the housing of the actuator and extending from within the housing, the insertion member for inserting the removable tip within an opening in an electrosurgical tool (pin 97 is coupled to proximal ends of metal tubes 98 at junction 103 within adaptor 90/cylindrical base 101 and extends proximally from within adaptor 90/cylindrical base 101 to connect to handpiece 115; Co. 8, ll. 39-54).
Garito et al. fail to disclose an actuator coupled to the first tip member and the second tip member that includes the housing, the actuator for moving the first and second tip members between the closed and open positions.  However, Batchelor et al. disclose a medical tweezer device (10) comprising first and second tip members (22, 24) having distal ends and proximal ends and an actuator (120) comprising a housing (26), the actuator (120) for moving the first and second tip members (22, 24) between the closed and open positions.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Garito to further comprise an actuator coupled to the first tip member and the second tip member that includes the housing, the actuator for moving the first and second tip members between the closed and open positions in order to provide the benefit of a latching system that assists in holding the device in a closed position and so that the amount of grip strength required to open and close the forceps can be varied for each user as taught by Batchelor et al. ([0006], [0042]; Fig. 1-5)
claim 3, Garito et al. disclose the housing (90, 101) positioned at least partially over the insertion member (97) (Col. 8, ll. 39-54; Fig. 12B).
Concerning claim 4, Batchelor et al. further disclose the actuator (120) including a switch (130) configured to move linearly upon pressure applied by a finger or thumb and move the first and second tip members (22, 24) between the closed and open positions ([0042]; Fig. 1-5).  
Concerning claim 5, Batchelor et al. further disclose the actuator (120) including separating members (122, 124 or 122’, 124’) within the housing for separating the first and second tip members (22, 24) when the switch is moved in a first direction ([0041], [0044], [0047]; Fig. 3 & 5).
Concerning claim 6, Batchelor et al. further disclose the actuator (120) including separating members (122, 124 or 122’, 124’) within the housing for moving the first and second tip members (22, 24) when the switch is moved in a second direction ([0041], [0044], [0047]; Fig. 3 & 5).
Concerning claim 7, Garito et al. disclose the first and second tip members comprise at least one electrically conductive surface (Col. 8-9, ll. 39-54). 
Concerning claim 8, as illustrated in Fig. 12B, Garito discloses a removable tip for use with an electrosurgical tool (electrocaptation forceps 91 and adaptor 90 for use with handpiece 115; Col. 8, ll. 26-29), the removable tip comprising:
a housing (cylindrical base 101 and adaptor 90, when connected are a unit; Col. 8-9, ll. 39-54);
a tip extending from within the housing, the tip including at least a first tip member having a proximal end and a distal end, and a second tip member having a proximal end and a distal end; (pair of pincers 102 have tips 103 and coupled proximal ends of electrically conductive tubes 98 thereby forming a wish bone-type construction; Col. 8-9, ll. 55-2, shadowed area shown in Fig. 12B below), wherein the proximal ends of the first and second tip members are directly coupled within the housing (proximal ends, as electrically conductive tubes 98, are directly coupled within unit of adaptor 90, cylindrical base 101; Col. 8-9, ll. 55-2);

    PNG
    media_image2.png
    356
    555
    media_image2.png
    Greyscale

the first and second tip members movable between a closed position where the distal end of the first tip member and the distal end of the second tip member are proximate one another, and an open position where the distal end of the first tip member and the distal end of the second tip member are separated by a distance from one another (tips 103 can be pressed into contact with one another; Col. 8-9, ll. 55-2); and 
an insertion member coupled with the proximal ends of the first and second tip members, the insertion member for inserting the removable tip within an opening in the electrosurgical tool (pin 97 is coupled to proximal ends of metal tubes 98 at junction 103 within adaptor 90/cylindrical base 101 and extends proximally from within adaptor 90/cylindrical base 101 to connect to handpiece 115; Co. 8, ll. 39-54).

Claim 10 is rejected upon the same rationale as applied to claim 3. 
Claim 11 is rejected upon the same rationale as applied to claim 4. 
Claim 12 is rejected upon the same rationale as applied to claim 5. 
Claim 13 is rejected upon the same rationale as applied to claim 6. 
Claim 14 is rejected upon the same rationale as applied to claim 7. 

Claim(s) 15 17-18 & 20 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Garito et al. (4,657,016, previously cited) in view of Allen, IV et al. (2013/0178852, previously cited) and Gardella (2,042,985, previously cited). 
Concerning claim 15, as illustrated in Fig. 12B, Garito et al. disclose an 
electrosurgical tool (electrosurgery apparatus; Col. 1, ll. 12-15, Fig. 1 & 12), the electrosurgical tool system comprising: 
a handheld electrosurgical unit, the handheld electrosurgical unit configured to be connected with an electrosurgical wall unit (handpiece collet 104A connects to generator 10; Col. 3, ll. 32-55, Col. 8, ll. 3-15); and 
a removable tip (electrocaptation forceps 91 and adaptor 90 for use with handpiece 115; Col. 8, ll. 26-29); the removable tip comprising: 
a first tip member having a proximal end and a distal end; a second tip member having a proximal end and a distal end; (pair of pincers 102 have tips 103 and coupled proximal ends of electrically conductive tubes 98 thereby forming a wish bone-type construction; Col. 8-9, ll. 55-2, shadowed area shown in Fig. 12B below)

    PNG
    media_image2.png
    356
    555
    media_image2.png
    Greyscale

the first and second tip members movable between a closed position where the distal end of the first tip member and the distal end of the second tip member are proximate one another, and an open position where the distal end of the first tip member and the distal end of the second tip member are separated by a distance from one another, wherein the actuator includes a housing, wherein the proximal most ends of the first and second tip members are directly coupled within the housing (tips 103 can be pressed into contact with one another; Col. 8-9, ll. 55-2); and 
an insertion member coupled with the proximal ends of the first and second tip members, the insertion member for inserting the removable tip within an opening in the handheld electrosurgical unit (pin 97 is coupled to proximal ends of metal tubes 98 at junction 103 within adaptor 90/cylindrical base 101 and extends proximally from within adaptor 90/cylindrical base 101 to connect to handpiece 115; Co. 8, ll. 39-54).
Garito et al. fail to disclose the handheld electrosurgical unit to include at least a first button to activate a cutting mode and a second button to activate a cauterizing mode.  However, Allen discloses an electrosurgical tool (100) comprising a handheld electrosurgical unit (200, 400) configured to be connected to an electrosurgical wall unit (“G”) and including at least a first button(410) to activate a cutting mode and a second button (430) to activate a cauterizing mode. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Garito et al. such that the handheld electrosurgical unit to includes at least a first button to activate a cutting mode and a second button to activate a cauterizing mode in order to provide the benefit of transmitting various effects/functions to the distal end to 
Garito et al. fail to disclose an actuator coupled to the first tip member and the second tip member that includes the housing, the actuator for moving the first and second tip members between the closed and open positions.  However, Gardella discloses medical tweezer device comprising first and second tip members (11, 12) having distal ends (1, 2) and proximal ends directly coupled at (3) in a wish bone-type configuration within a housing (5, 8) and an actuator (15, 5, 8), the actuator (15, 5, 8) comprising the housing (5, 8) and for moving the first and second tip members (12, 12) between the closed and open positions.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Garito to further comprise an actuator coupled to the first tip member and the second tip member that includes the housing, the actuator for moving the first and second tip members between the closed and open positions in order to provide the benefit of a manually-operable means that is selectively movable in either one of two opposite directions to effect closing the tweezer jaws  and to effect automatic locking of the jaws in the closed relationship as taught by Gardella. (Col. 1, ll. 9-24, Col. 2-3, ll. 4-30; Fig. 1-7)  
Claim 17 is rejected upon the same rationale as applied to claim 3. 
Claim 18 is rejected upon the same rationale as applied to claim 4. 
Claim 20 is rejected upon the same rationale as applied to claim 7. 

Claim(s) 15 & 17-20 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Garito et al. (4,657,016, previously cited) in view of Allen, IV et al. (2013/0178852, previously cited) and Batchelor et al. (2016/0051273, previously cited). 
Concerning claim 15, as illustrated in Fig. 12B, Garito et al. disclose an 
electrosurgical tool (electrosurgery apparatus; Col. 1, ll. 12-15, Fig. 1 & 12), the electrosurgical tool system comprising: 
a handheld electrosurgical unit, the handheld electrosurgical unit configured to be connected with an electrosurgical wall unit (handpiece collet 104A connects to generator 10; Col. 3, ll. 32-55, Col. 8, ll. 3-15); and 
a removable tip (electrocaptation forceps 91 and adaptor 90 for use with handpiece 115; Col. 8, ll. 26-29); the removable tip comprising: 
a first tip member having a proximal end and a distal end; a second tip member having a proximal end and a distal end; (pair of pincers 102 have tips 103 and coupled proximal ends of electrically conductive tubes 98 thereby forming a wish bone-type construction; Col. 8-9, ll. 55-2, shadowed area shown in Fig. 12B below)

    PNG
    media_image2.png
    356
    555
    media_image2.png
    Greyscale

the first and second tip members movable between a closed position where the distal end of the first tip member and the distal end of the second tip member are proximate one another, and an open position where the distal end of the first tip member and the distal end of the second tip member are separated by a distance from one another, wherein the actuator includes a housing, wherein the proximal most ends of the first and second tip members are directly coupled within the housing (tips 103 can be pressed into contact with one another; Col. 8-9, ll. 55-2); and 
an insertion member coupled with the proximal ends of the first and second tip members, the insertion member for inserting the removable tip within an opening in the handheld electrosurgical unit (pin 97 is coupled to proximal ends of metal tubes 98 at junction 103 within adaptor 90/cylindrical base 101 and extends proximally from within adaptor 90/cylindrical base 101 to connect to handpiece 115; Co. 8, ll. 39-54).
Garito et al. fail to disclose the handheld electrosurgical unit to include at least a first button to activate a cutting mode and a second button to activate a cauterizing mode.  However, Allen discloses an electrosurgical tool (100) comprising a handheld electrosurgical unit (200, 400) configured to be connected to an electrosurgical wall unit (“G”) and including at least a first button(410) to activate a cutting mode and a second button (430) to activate a cauterizing mode. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Garito et al. such that the handheld electrosurgical unit to includes at least a first button to activate a cutting mode and a second button to activate a cauterizing mode in 
Garito et al. fail to disclose an actuator coupled to the first tip member and the second tip member that includes the housing, the actuator for moving the first and second tip members between the closed and open positions.  However, Batchelor et al. disclose a medical tweezer device (10) comprising first and second tip members (22, 24) having distal ends and proximal ends and an actuator (120) comprising a housing (26), the actuator (120) for moving the first and second tip members (22, 24) between the closed and open positions.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Garito to further comprise an actuator coupled to the first tip member and the second tip member that includes the housing, the actuator for moving the first and second tip members between the closed and open positions in order to provide the benefit of a latching system that assists in holding the device in a closed position and so that the amount of grip strength required to open and close the forceps can be varied for each user as taught by Batchelor et al. ([0006], [0042]; Fig. 1-5)
Claim 17 is rejected upon the same rationale as applied to claim 3. 
Claim 18 is rejected upon the same rationale as applied to claim 4. 
Claim 19 is rejected upon the same rationale as applied to claims 5-6. 
Claim 20 is rejected upon the same rationale as applied to claim 7. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 6-7, 10, 14-15 & 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-10, 14-16 & 20 of copending Application No. 16/598860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an electrosurgical tool comprising a handheld electrosurgical unit and a removable tip comprising first and second tip members, an actuator and an insertion member.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2, 9 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and an appropriate terminal disclaimer is submitted.

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794